DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks and amendments filed on 05/25/2022. Claims 1, 10, 11, 13, and 19 have been amended. Claim 12 has been cancelled. No Claims have been newly added. Accordingly, claims 1-11 and 13-29 are currently pending of which Claims 4, 7-8, 15-18, 20, and 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 1-a, 1-c, and Species 2.

Response to Arguments
Applicant’s arguments, see applicant’s arguments/remarks, filed on 05/25/2022, with respect to the rejection(s) of claim(s) 1, 12, 14, 19, and 29 under 35 U.S.C. 102(a)(1) as being anticipated by Schweizer have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Schweizer and Bell et al US 9,222,799 B1 (hence Bell).

Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  The applicant recites “a previous time”. The specification is silent about “a previous time” but rather describes “a previous time point”. The examiner believes this to be a typographical error and recommends changing “a previous time” to “a previous time point”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6, 9-11, 13-14, 19, 21-22, and 25-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 1 and 19, the applicant claims “validity of the GPS data at the current time point being determined dependent on a comparison to sensor-measured data”. Said limitation is not supported in the specification. Paragraph 0068 of the published application describes “The navigation apparatus may determine the validity of the GPS data by comparing a GPS-based velocity and a GPS-based yaw rate to a sensor-based velocity and a sensor-based yaw rate, respectively”. A GPS-based velocity and a GPS-based yaw rate are not GPS data, they are GPS-based data.
With respect to claim 13, the applicant claims “determining a GPS-based velocity and a GPS-based yaw rate based on the obtained GPS data at the current time point and/or the other GPS data at the previous time point”. The “and/or” part of the limitation is not supported in the specification. Paragraphs 0017, 0025, 0074 and 0081 describe “determining a GPS-based velocity and a GPS-based yaw rate based on the obtained GPS data at the current time point and the other GPS data at the previous time point”, but none of the recited paragraphs or other paragraphs describe the “or” part.
Claims 2-3, 5-6, 9-11, 13-14, 21-22, and 25-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected independent claims 1 and 19 and for failing to cure the deficiencies listed above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 9-11, 13-14, 19, 21-22, and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1 and 19, the applicant claims “validity of the GPS data at the current time point being determined dependent on a comparison to sensor-measured data”. It is not clear to the examiner said limitation is actual step in the claim or if said limitation is a descriptive language and doesn’t have to be performed as part of the process. The claims recite “being determined” and not “determining”. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claims indefinite. Claim 13 appear to cure the deficiency recited above with respect to claim 1. 
With respect to claims 1 and 19, the applicant claims “determining a pose parameter of the target device at the current time point based on another GPS data of the target device at a previous time and a first direction specified by at least a portion of the first neighboring map elements”. It is not clear to the examiner how the direction of a map element can determine a pose parameter of the target device. Nothing in the claim relates a direction of the target device to the direction of the map element and vice versa, and as such said map element could be irrelevant to the actual direction of the target device and might not have any influence on the determining of the pose of the target device. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claims indefinite. According to the examiner’s best knowledge, said claim limitation will be interpreted in view claims 5-6 and 21-22 that cures the deficiencies listed above.
With respect to claims 1 and 19, the applicant claims “determining a pose parameter of the target device at the current time point based on another GPS data of the target device at a previous time and a first direction specified by at least a portion of the first neighboring map elements”. As recited in the specification, a pose parameter may include a roll parameter, a pitch parameter, and a yaw parameter, i.e. a three-dimensional direction as detailed in claims 2 and 3. It is not clear to the examiner how a pose parameter, as defined previously, can be extracted from GPS data and direction of other elements. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claims indefinite. According to the examiner’s best knowledge, said claim limitation will be interpreted in view claims 5 and 6 that cures the deficiencies listed above.
Claim 5 recites the limitation "the valid" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 13, the applicant claims “determining a GPS-based velocity and a GPS-based yaw rate based on the obtained GPS data at the current time point and/or the other GPS data at the previous time point”. It is not clear to the examiner whether said limitation should be treated as “the obtained GPS data at the current time point and the other GPS data at the previous time point”, “the obtained GPS data at the current time point” or “the other GPS data at the previous time point’. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claim indefinite. According to the examiner’s best knowledge, the claim limitation will be treated as “determining a GPS-based velocity and a GPS-based yaw rate based on the obtained GPS data at the current time point and the other GPS data at the previous time point”
With respect to claims 10-11, and 27-28, the applicant claims “applying a lane change to a sensor-based position”, and “applying a lane change trigger to a sensor-based position”. It is not clear to the examiner what the applicant is trying to convey with said limitation. It is not clear how a lane change is applied to a point or position. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claim indefinite.
Claims 2-3, 5-6, 9-11, 13-14, 21-22, and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claims 1 and 19 and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 14, 19, and 29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweizer WO 2019/053013 A1 (the examiner has provided an English translation and is relying upon, hence Schweizer) in view of Bell et al US 9,222,799 B1 (hence Bell).
In re claims 1, 14, 19, and 29, Schweizer discloses a method for determining a position of a motor vehicle in its surroundings (Abstract) and teaches the following:
obtaining global positioning system (GPS) data at a current time point corresponding to a current position of the target device (Paragraphs 0011, 0018, and 0040);
determining first neighboring map elements corresponding to a first region indicated by the GPS data at the current time point from among a plurality of map elements of map data (Fig.1, Paragraphs 0028 and 0031);
and determining a pose parameter of the target device at the current time point based on another GPS data of the target device at a previous time and a first direction specified by at least a portion of the first neighboring map elements (Paragraphs 0012, 0018, 0036)
However, Schweizer doesn’t explicitly teach the following:
validity of the GPS data at the current time point being determined dependent on a comparison to sensor-measured data
Nevertheless, Bell discloses a system for validating navigation data (Abstract) and teaches the following:
validity of the GPS data at the current time point being determined dependent on a comparison to sensor-measured data (Fig.1, Col.3, Line 55 – Col.4, Line 23, Col.9, Line 57 – Col.10, Line 4, Col.10, Lines 23-34, and claim 1)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Schweizer reference to include validating the GPS data, as taught by Bell, in order to achieve a greater level of navigational accuracy.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweizer and Bell as recited above and further in view of Nangeroni et al US 2019/0383627 A1 (hence Nangeroni).
In re claims 2 and 3, Schweizer discloses the structural elements of the claimed invention as recited above but doesn’t explicitly teach the following:
wherein the first direction is a three-dimensional (3D) direction, and wherein the pose parameter comprises a roll parameter, a pitch parameter, and a yaw parameter
Nevertheless, Nangeroni discloses a new and useful method and system for controlling vehicle operation (Paragraph 0002) and teaches the following:
wherein the first direction is a three-dimensional (3D) direction, and wherein the pose parameter comprises a roll parameter, a pitch parameter, and a yaw parameter (Paragraphs 0064 and 0118)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Schweizer reference to include vehicle direction of motion, rotation (e.g., yaw, pitch, roll, etc.), as taught by Nangeroni, in order to determine a vehicle position or location information (Nangeroni, Paragraphs 0117-0118).

Allowable Subject Matter
Claims 5-6, 9-11, 13, 21-22, and 25-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669